Case 3:20-cv-01020-MMH-JBT Document 19 Filed 11/17/20 Page 1 of 3 PageID 171




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   TALMAN HOWARD,

                 Plaintiff,
                                                    Case No. 3:20-cv-1020-J-34JBT
   vs.

   BRIGHTWAY INSURANCE, INC.,

                 Defendant.
                                             /

                                            ORDER

          THIS CAUSE is before the Court on Plaintiff Talman Howard’s Response in

   Opposition to Defendant’s Motion to Dismiss (Doc. 18; Response), filed on November 13,

   2020. In the Response, Plaintiff, in addition to asserting that Defendant’s motion to dismiss

   is due to be denied, alternatively requests leave to amend his complaint in the event the

   Court finds that his allegations are inadequate. See Response at 16. Preliminarily, the

   Court notes that a request for affirmative relief, such as a request for leave to amend a

   pleading, is not properly made when simply included in a response to a motion. See Fed.

   R. Civ. P. 7(b); see also Rosenberg v. Gould, 554 F.3d 962, 965 (11th Cir. 2009) (“Where

   a request for leave to file an amended complaint simply is imbedded within an opposition

   memorandum, the issue has not been raised properly.”) (quoting Posner v. Essex Ins. Co.,

   178 F.3d 1209, 1222 (11th Cir. 1999)).

          Moreover, even if it were proper to include this request in the Response, the request

   is otherwise due to be denied for failure to comply with Local Rules 3.01(a) and 3.01(g),

   United States District Court, Middle District of Florida (Local Rule(s)). Local Rule 3.01(a)
Case 3:20-cv-01020-MMH-JBT Document 19 Filed 11/17/20 Page 2 of 3 PageID 172




   requires a memorandum of legal authority in support of a request from the Court. See

   Local Rule 3.01(a). Local Rule 3.01(g) requires certification that the moving party has

   conferred with opposing counsel in a good faith effort to resolve the issue raised by the

   motion and advising the Court whether opposing counsel agrees to the relief requested.

   See Local Rule 3.01(g). In addition to these deficiencies under the Local Rules, the request

   in the Response also fails to satisfy the requirement that “[a] motion for leave to amend

   should either set forth the substance of the proposed amendment or attach a copy of the

   proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

   McGinley v. Fla. Dep’t of Highway Safety and Motor Vehicles, 438 F. App’x 754, 757 (11th

   Cir. 2011) (affirming denial of leave to amend where plaintiff did not set forth the substance

   of the proposed amendment); United States ex. rel. Atkins v. McInteer, 470 F. 3d 1350,

   1361-62 (11th Cir. 2006) (same). Thus, the Court will not entertain Plaintiff’s request for

   relief included in the Response. Plaintiff is advised that, if he wishes to pursue such relief,

   he is required to file an appropriate motion, in accordance with the Federal Rules of Civil

   Procedure and the Local Rules of this Court.

          ORDERED:

          To the extent that he requests affirmative relief from the Court, Plaintiff Talman

   Howard’s Response in Opposition to Defendant’s Motion to Dismiss (Doc. 18) is DENIED

   without prejudice.

          DONE AND ORDERED in Jacksonville, Florida, this 16th day of November, 2020.




                                                 2
Case 3:20-cv-01020-MMH-JBT Document 19 Filed 11/17/20 Page 3 of 3 PageID 173




   lc11
   Copies to:

   Counsel of Record




                                         3
